Citation Nr: 1116453	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bursitis, right elbow.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947 and from November 1947 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) from March and May 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to TDIU and service connection for bursitis, right elbow, respectively.  

On appeal in January 2010, the Board remanded the case for an examination to determine the impact that the Veteran's service-connected disabilities have on his ability to maintain substantially gainful employment.  The additional development has been completed.

The issue of service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is unemployable due to his service-connected disabilities.  He is service-connected for varicose veins, right leg, evaluated as noncompensable from July 1, 1966, 10 percent from July 6, 2004, and 40 percent from February 20, 2007; pes planus, evaluated as noncompensable from July 1, 1966 and 30 percent from September 30, 2005; right ear hearing loss, evaluated as noncompensable from July 1, 1966 to July 6, 2004; bilateral hearing loss, evaluated as noncompensable from July 6, 2004 and 20 percent from May 31, 2005; tinnitus, evaluated as noncompensable from July 1, 1966 and 10 percent from July 6, 2003; and scar, status post appendectomy, evaluated as noncompensable from July 1, 1966.  The Veteran's combined rating is 70 percent.  He meets the schedular criteria for TDIU from February 20, 2007, as the varicose veins are evaluated as 40 percent disabling with a combined evaluation of 70 percent.

The appeal for assignment of TDIU is inextricably intertwined with an appeal for service connection for bursitis, right elbow.  In May 2006, the RO denied service connection for bursitis, right elbow.  The Veteran filed a notice of disagreement (NOD) later that month.  The RO has addressed only the TDIU claim in a statement of the case (SOC), and has taken no action on the appeal for service connection for bursitis, right elbow, since the May 2006 rating decision.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the issue of entitlement to service connection for bursitis, right elbow, is being remanded for issuance of an SOC and to give the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26; see Manlincon v. West, 12 Vet. App. 238 (1999).

It appears that this case was certified to the Board in March 2011.  In March and April 2011, the Board received additional evidence from the Veteran.  This evidence consists of a May 1992 letter from a former employer stating that the Veteran's temporary appointment had been terminated due to lack of funding, as well as a statement from the Veteran that he was terminated because he was unable to do the job due to his disabilities.  These documents were not previously in the claim file.  This evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. §§ 19.37, 20.1304.  Without a written waiver of initial RO consideration of this additional pertinent evidence, this case must be returned to the agency of original jurisdiction for readjudication and issuance of a supplemental statement of the case.  Id.; see also Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (holding that a prior VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

On remand, development is required to obtain information regarding the circumstances of the Veteran's May 1992 termination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Take appropriate action to determine the full circumstances of the Veteran's May 1992 termination from his job with the Department of the Army, U.S. Army Medical Department Center and School.

2. Issue a statement of the case to the Veteran and his representative addressing service connection for bursitis, right elbow.  The statement of the case should include all relevant law and regulations pertaining to the claim.  If, and only if, the claim is denied, and an appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

3. Then, readjudicate the TDIU claim.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


